NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUCIA DEL CARMEN SANCHEZ-                       No.    16-71612
AYALA; et al.,
                                                Agency Nos.       A206-759-782
                Petitioners,                                      A206-759-782

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Lucia Del Carmen Sanchez-Ayala and her daughter, natives and citizens of

El Salvador, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Sanchez-Ayala

failed to establish she was or would be persecuted on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus, in the

absence of a nexus to a protected ground, petitioners’ asylum and withholding of

removal claims fail. See id.

      Substantial evidence also supports the agency’s denial of CAT relief because

Sanchez-Ayala failed to show it is more likely than not that she would be tortured

by the government of El Salvador, or with its consent or acquiescence. See Garcia-

Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                         2                                     16-71612